                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     State of California, et al.,                     )   Case No: 4:19-CV-00872
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             V.
                                                      )   PRO HAC VICE
 6   Donald J. Trump, et al.,                             (CIVIL LOCAL RULE 11-3)
 7

 8
     ________________
               Defendant(s). )
                             )

         I, Richard D. Bernstein                   an active member in good standing of the bar of
 9
     District of Columbia            hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: amici cmiae Christopher Shays, et al.        in the
     above-entitled action. My local co-counsel in this case is David W. Evans                          an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MYADDRF.SS OF RECORD:                                LoCAL CO-COUNSEL'S ADDRESS OF RECORD:
13
      1875 K Street, N.W.                                  Three Embarcadero Center, Suite 200
14    Washington, DC 20006-123 8                           San Francisco, CA 94111
       MYTELEPHONE# OF RECORD:                              L OCAL CO-COUNSEL'S TELEPHONE # OF RECORD:
15    (202) 303-1000                                       (415) 281-7624
       MYEMATL ADDRESS OF RECORD:                           L OCAL CO-COUNSEL'S EMATL ADDRESS OF RECORD:
16   rbernsteinlaw(@!!IIlail.com                          devans(@hbblaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 416427
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.            ,(} ,j         /) , __
21
      Dated:      05107119                                           Richard D. Bernstein ~f22t!!"__
22                                                                              APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Richard D. Bernstein                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated : 5/9/2019
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDG E

     PRO HAC VICE APPLICATION & ORDER                                                                    Octuber 2Ul 2
     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                      the District of Columbia Bar does hereby certify that




was duly qualified and admitted on December 5, 1988 as an attorney and counselor entitled
  to practice before this Court; and is, on the date indicated below, an Active member in
                                  good standing of this Bar.




                                                                        In Testimony Whereof,
                                                                    I have hereunto subscribed my
                                                                   name and affixed the seal of this
                                                                   Court at the City of Washington,
                                                                        D.C., on April 18, 2019.



                                                                   aka.~
                                                                   ~     JU~IO A. CASTILLO
                                                                           Clerk of the Court




                                                                  Issued Hy:
                                                                               District of Columbia Har i\lcmbcrship




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                   memberservices@dcbar.org.
